            Case 1:20-cv-00707-CCC Document 1 Filed 04/29/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BARRY TANGERT,                                 )
              Plaintiff,                       )
      v.                                       )   Case No.:
HONEYWELL INTELLIGRATED                        )
Owings Mills, MD, and                          )
HONEYWELL INTELLIGRATED                        )
Mason, OH,                                     )
              Defendants.                      )

                   JOINT NOTICE OF REMOVAL OF DEFENDANTS,
                 HONEYWELL INTELLIGRATED, OWINGS MILLS, MD
                  AND HONEYWELL INTELLIGRATED, MASON, OH

       PLEASE TAKE NOTICE THAT Defendant, Intelligrated Systems, LLC d/b/a

Honeywell Intelligrated (hereafter “Intelligrated Systems”) (i/s/h/a Honeywell Intelligrated,

Owings Mills, MD and Honeywell Intelligrated, Mason, OH), by and through their counsel, and

pursuant to 28 U.S.C. §1332, 28 U.S.C. §1441, and 28 U.S.C. §1446, hereby submit this Joint

Notice of Removal. As grounds for removal, Defendants state as follows:

       1.      On April 2, 2020, Plaintiff, Barry Tangert, filed a Complaint captioned Barry

Tangert v. Honeywell Intelligrated and Honeywell Intelligrated, in the Court of Common Pleas

of York County, State of Pennsylvania, under Docket No. 2019-SU-001268 (the “State Court

Action”). In accordance with 28 U.S.C. §1446(a), attached hereto as Exhibit “A” is a true and

correct time-stamped copy of Plaintiff’s Complaint with Notice to Defend. All Defendants

consent to and jointly file this removal.

       2.      The Complaint alleges Plaintiff, Barry Tangert, was injured on June 21, 2017,

while operating a conveyor belt machine installed by Defendant at Nordstrom’s East Coast

Fulfilment Center, 30 Distribution Drive, Elizabethtown, Lancaster County, Pennsylvania.
             Case 1:20-cv-00707-CCC Document 1 Filed 04/29/20 Page 2 of 6



        3.      The Complaint alleges the Defendant was negligent and that Plaintiff suffered

injury to his right hand/finger, dismemberment and disfigurement, mental anguish, discomfort,

inconvenience, distress, loss of life’s pleasures, and an impairment of health and sense of well

being. (See Complaint at ¶16).

        4.      The Complaint further alleges Plaintiff has suffered and will continue to suffer

financial injuries including past, present, and future medical expenses, incidental costs, economic

and financial losses, lost economic opportunities, out of pocket costs and losses, and loss of

earnings and earning capacity from dealing with said injuries. (See Complaint at ¶17).

        5.      The Complaint further alleges damages in excess of $50,000.00, which are

outside the scope and authority of mandatory arbitration of the Court of Common Pleas of York

County. (See Complaint at ¶10). In discussions with Plaintiff’s Counsel, he has advised the

amount in controversy is in excess of $75,000.00.

        6.      Pursuant to the provisions of 28 U.S.C. §1446(a), attached hereto as Exhibit “B”

is a true and correct copy of all process, pleadings, and orders served upon Defendant in this

case.

        7.      Plaintiff’s Complaint was served on the undersigned Counsel for Defendant on

March 30, 2020 via facsimile transmission, and Plaintiff’s Complaint was filed with the

Prothonotary of York County, Pennsylvania, on April 2, 2020. This removal is timely pursuant to

28 U.S.C. §1446(b). See Delalla v. Hanover Ins., 660 F.3d 180, 184 (3d Cir. 2011) (joining “the

majority of circuits and adopt[ing] the later-served rule,” under which “each defendant get[s] his

own thirty days to remove after being served”); see also Sikirica v. Nationwide Ins. Co., 416

F.3d 214, 223 (3d Cir. 2005)(holding that, “a writ of summons alone can no longer be the ‘initial

pleading’ that triggers the 30-day period for removal under the first paragraph of 28 U.S.C.
            Case 1:20-cv-00707-CCC Document 1 Filed 04/29/20 Page 3 of 6



§1446(b))(citing Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 US. 344, 119 S.Ct.

1322 (1999).

       8.      This lawsuit is a civil action within the meaning of 28 U.S.C.§§1441(a) and

1446(b), which govern the removal of civil actions to the district courts of the United States. As

detailed, infra, complete diversity of citizenship exists in this case and removal is appropriate

because: (i) Plaintiff is a citizen of Pennsylvania, and no Defendant in this case is a citizen of

Pennsylvania; and (ii) the amount in controversy exceeds the sum or value of $75,000.00. This

action accordingly is a civil action over which this Court has original jurisdiction pursuant to 28

U.S.C. §1332(a) and it is removable pursuant to 28 U.S.C. §§1441(a) and 1446(b).

                          There is Complete Diversity of Citizenship

       9.      Upon information and belief, based upon the pleadings, Plaintiff is a citizen of

Mount Joy, Lancaster County, Pennsylvania.

       10.     Plaintiff’s Complaint alleges he is an individual residing at 352 Farmview Lane,

Mount Joy, PA, 17552.

       11.     Plaintiff’s Complaint names two Defendants: Honeywell Intelligrated Owings

Mills, MD; and Honeywell Intelligrated, Mason, OH.

       12.     Defendant, Honeywell Intelligrated Owings Mills, MD, does not maintain its

principal place of business in and is not a citizen of the State of Pennsylvania. Honeywell

Intelligrated Owings Mills, MD is, and at the time of the filing of the Complaint was, a

corporation organized and existing under the laws of the State of Delaware, with its principal

place of business at 7901 Innovation Way, Mason, OH 45040. See 28 U.S.C. §1332(c)(1) (for

purposes of diversity), “a corporation shall be deemed to be a citizen of every state and foreign
          Case 1:20-cv-00707-CCC Document 1 Filed 04/29/20 Page 4 of 6



state by which it has been incorporated and of the state or foreign state where it has its principal

place of business”).

       13.     Defendant, Honeywell Intelligrated Mason, OH, does not maintain its principal

place of business in and is not a citizen of the State of Pennsylvania. Honeywell Intelligrated

Mason, OH is, and at the time of the filing of the Complaint was, a corporation organized and

existing under the laws of the State of Delaware, with its principal place of business at 7901

Innovation Way, Mason, OH 45040. See 28 U.S.C. §1332(c)(1) (for purposes of diversity), “a

corporation shall be deemed to be a citizen of every state and foreign state by which it has been

incorporated and of the state or foreign state where it has its principal place of business”).

       14.     Pursuant to 28 U.S.C. §1332, as amended, complete diversity of citizenship

therefore exists as between all parties in this case.

                        The Amount In Controversy Exceeds $75,000.00

       15.     This is a workplace accident with a negligence cause of action in which the

Plaintiff demands damages in excess of $50,000.00 (i.e., a sum “in excess of the arbitration

limits”) for past and future pain and suffering, serious and permanent injuries, economic and

non-economic losses, medical expenses, future loss of enjoyment in life, as well as great

detriment and loss.

       16.     In discussions with Plaintiff’s Counsel, he has advised the amount in controversy

is in excess of $75,000.00.

       17.     Pursuant to 28 U.S.C. §1446(b), Defendants promptly will provide written notice

of removal of the action to Plaintiff and file a copy of this Notice of Removal with the Clerk of

the Court of Common Pleas of York County, Pennsylvania.
          Case 1:20-cv-00707-CCC Document 1 Filed 04/29/20 Page 5 of 6



       WHEREFORE, the above entitled action is hereby removed from the Court of Common

Pleas of York County, State of Pennsylvania, to the United States District Court for the Middle

District of Pennsylvania.



                                        Respectfully,
                                        PILLINGER MILLER TARALLO, LLP



Dated: April 28, 2020           By:      /s/ Ernest J. Bernabei III
                                        ERNEST J. BERNABEI III
                                        Attorneys for Defendant, Intelligrated Systems, LLC
                                        d/b/a Honeywell Intelligrated (i/s/h/a Honeywell
                                        Intelligrated, Owings Mills, MD and Honeywell
                                        Intelligrated, Mason, OH)
          Case 1:20-cv-00707-CCC Document 1 Filed 04/29/20 Page 6 of 6




                                CERTIFICATE OF SERVICE


       I, the undersigned, certify that a true and correct copy of Defendants’ Joint Notice of

Removal was served via this Court’s electronic filing system upon the parties listed below:


                               Steven D. Stambaugh, Esquire
                               Stambaugh Law, P.C.
                               2121 S. Queen Street
                               York, PA 17403


                                         Respectfully,
                                         PILLINGER MILLER TARALLO, LLP



Dated: April 28, 2020            By:      /s/ Ernest J. Bernabei III
                                         ERNEST J. BERNABEI III
                                         Attorneys for Defendant, Intelligrated Systems, LLC
                                         d/b/a Honeywell Intelligrated (i/s/h/a Honeywell
                                         Intelligrated, Owings Mills, MD and Honeywell
                                         Intelligrated, Mason, OH)
